DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-7, drawn to an aircraft lamp comprising: a light source unit; a lamp housing that houses the light source unit; and 5a power supply control unit that has a casing and includes a control circuit structure configured to control light emission of the light source unit, wherein the control circuit structure is housed in the casing, and wherein the casing is disposed outside the lamp housing.
Group II, Claims 8-16, drawn to an aircraft lamp comprising: a light source unit; and a lamp housing that houses the light source unit, wherein the light source unit includes: a semiconductor light emitting element as a light source; and 15an inner lens configured to illuminate an airframe of an aircraft with light emitted from the light source, wherein the inner lens includes: a main lens configured to perform illumination with the light in a required direction; and 20a sub lens configured to perform illumination with the light in a direction different from the required direction, and wherein the main lens and the sub lens are integrally formed.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because even though the inventions of these groups require the technical feature of a light source unit and a lamp housing that houses the light source unit, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Machi et al. (U.S. Publication 2005/0122727 A1), which clearly teaches a light source unit (210-230) and a lamp housing (10-20) that houses the light source unit [note Figure 1].
Therefore, since Machi has shown this shared technical feature to not be novel, it cannot be considered a special technical feature for the claimed inventions.
There are two different special technical features currently claimed.
Group I (Claim 1) requires a power supply control unit that has a casing and includes a control circuit structure configured to control light emission of the light source unit, wherein the control circuit structure is housed in the casing, and wherein the casing is disposed outside the lamp housing.
Group II (Claim 8) requires a semiconductor light emitting element as a light source; and 15an inner lens configured to illuminate an airframe of an aircraft with light emitted from the light source, wherein the inner lens includes: a main lens configured to perform illumination with the light in a required direction; and 20a sub lens configured to perform illumination with the light in a direction different from the required direction, and wherein the main lens and the sub lens are integrally formed.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tuesday, August 30, 2022

/Jason M Han/Primary Examiner, Art Unit 2875